Citation Nr: 1718822	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  14-24 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether vacatur of the Board of Veterans' Appeals February 2017 decision (as to entitlement to service connection for multiple sclerosis) is warranted.

2.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran has active duty service from June 1986 to December 1990 and from June 2004 to March 2005.  He was awarded a Meritorious Unit Award, an Armed Forces Expeditionary Medal, and a Sea Service Deployment Ribbon, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded the issue in August 2016.  The Board in February 2017 issued a decision denying the appealed claim.  That decision is vacated by the decision herein.  

In October 2015 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 15, 2017, the Board issued a decision that denied service connection for multiple sclerosis.

2.  Prior to the February 2017 Board decision, errors by Agency of Original Jurisdiction (AOJ) and the Board denied the Veteran due process.


CONCLUSION OF LAW

The February 15, 2017, Board decision that denied service connection for multiple sclerosis is vacated.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904.

Prior to the February 2017 Board decision, errors by VA and the Board denied the Veteran due process.  

In August 2016 the Board remanded the appealed claim, and as part of that remand required the AOJ to issue a supplemental statement of the case (SSOC) to be provided with "an appropriate time to respond."  However, the Appeals Management Center (AMC) prematurely returned the appeal to the Board without issuance of an SSOC, which failure to issue an SSOC constituted a failure of the duty to substantially comply with the Board's remand, pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The AMC thereby deprived the Veteran of due process entitlement to an appropriate opportunity to participate in the development of his appeal, and the Board also deprived the Veteran of that due process of law by its issuance of the decision in February 2017.  38 U.S.C.A. § 7104 (a); 38 C.F.R. § 20.904; see Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  

The Board, on motion from the Veteran's authorized representative dated in March 2017, has determined that its prior decision should be vacated and a new decision (remand) should be issued in its place.  Accordingly, the February 15, 2017, Board decision that denied service connection for multiple sclerosis is vacated.

ORDER

The February 15, 2017, Board decision is vacated.


REMAND

A review of the record indicates that the AMC failed to issue a SSOC with a reasonable opportunity to respond thereto.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran and his authorized representative the opportunity to submit additional evidence or argument.

2.  Thereafter, and following any additional development indicated by any submission received, readjudicate the issue on appeal.  If the benefit sough on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


